Name: Commission Implementing Decision (EU) 2017/9 of 4 January 2017 authorising certain laboratories in Morocco and Taiwan to carry out serological tests to monitor the effectiveness of rabies vaccines in dogs, cats and ferrets (notified under document C(2016) 8803) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: Africa;  research and intellectual property;  Asia and Oceania;  agricultural activity;  agricultural policy;  health
 Date Published: 2017-01-06

 6.1.2017 EN Official Journal of the European Union L 3/32 COMMISSION IMPLEMENTING DECISION (EU) 2017/9 of 4 January 2017 authorising certain laboratories in Morocco and Taiwan to carry out serological tests to monitor the effectiveness of rabies vaccines in dogs, cats and ferrets (notified under document C(2016) 8803) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2000/258/EC of 20 March 2000 designating a specific institute responsible for establishing the criteria necessary for standardising the serological tests to monitor the effectiveness of rabies vaccines (1), and in particular Article 3(2) thereof, Whereas: (1) Decision 2000/258/EC designates the Agence franÃ §aise de sÃ ©curitÃ © sanitaire des aliments (AFSSA) in Nancy, France, as the specific institute responsible for establishing the criteria necessary for standardising the serological tests to monitor the effectiveness of rabies vaccines. The AFSSA has now been integrated into the Agence nationale de sÃ ©curitÃ © sanitaire de l'alimentation, de l'environnement et du travail (ANSES) in France. (2) Decision 2000/258/EC provides, inter alia, that the ANSES is to appraise laboratories in third countries that have applied for approval to carry out serological tests to monitor the effectiveness of rabies vaccines. (3) The competent authority of Morocco has submitted an application for the approval of the laboratory Service du ContrÃ ´le et des Expertises de l'Office National de SÃ ©curitÃ © Sanitaire des Produits Alimentaires in Rabat, and the ANSES has established and submitted to the Commission a favourable appraisal report dated 19 October 2016 for this laboratory. (4) The competent authority of Taiwan has submitted an application for the approval of the laboratories of the Epidemiology Research Division and the Biologics Division of the Animal Health Research Institute in New Taipei City, and the ANSES has established and submitted to the Commission a favourable appraisal report dated 19 October 2016 for those two laboratories. (5) The laboratory Service du ContrÃ ´le et des Expertises de l'Office National de SÃ ©curitÃ © Sanitaire des Produits Alimentaires in Rabat and the laboratories of the Biologics Division and the Epidemiology Research Division of the Animal Health Research Institute in New Taipei City should therefore be authorised to carry out serological tests to monitor the effectiveness of rabies vaccines in dogs, cats and ferrets. (6) The measures provided for in this Decision are in accordance with the opinion of Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 In accordance with Article 3(2) of Decision 2000/258/EC, the following laboratories are hereby authorised to perform serological tests to monitor the effectiveness of rabies vaccines in dogs, cats and ferrets: (a) The laboratory Service du ContrÃ ´le et des Expertises de l'Office National de SÃ ©curitÃ © Sanitaire des Produits Alimentaires Direction de la Pharmacie et des Intrants VÃ ©tÃ ©rinaires Rue Ikhlass, CitÃ © Yacoub El Mansour, BP 4509 Akkari 10120 Rabat MOROCCO (b) Animal Health Research Institute Biologics Division No 376, Zhongzheng Rd, Tamsui District New Taipei City 251 TAIWAN (R.O.C.) (c) Animal Health Research Institute Epidemiology Research Division No 376, Zhongzheng Rd, Tamsui District New Taipei City 251 TAIWAN (R.O.C.) Article 2 This Decision shall apply from 1 February 2017. Article 3 This Decision is addressed to the Member States. Done at Brussels, 4 January 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 79, 30.3.2000, p. 40.